Citation Nr: 1237143	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 10 percent for status-post pilonidal cystectomy.

3.  Entitlement to a rating in excess of 10 percent for callus formation and plantar warts on the soles of both feet.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hammertoes of the 2nd through 5th toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and a May 2009 rating decision by the VA RO in Pittsburgh, Pennsylvania.  The Pittsburgh RO currently has jurisdiction over the Veteran's VA claims folder.

By the May 2008 rating decision, the RO, in pertinent part, established service connection for hammertoes, and assigned an initial rating of 10 percent, effective from May 31, 2007.  The Veteran appealed, contending that a higher rating was warranted.  He did not contend an earlier effective date was warranted for this disability.  In addition, he appealed the denial of ratings in excess of 10 percent for his service-connected status-post pilonidal cystectomy, as well as callus formation and plantar warts on the soles of the feet.

By the May 2009 rating decision, the RO reopened the previously denied heart disorder claim, but denied the underlying service connection claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  He also submitted additional evidence at this hearing, accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2011).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's heart disorder claim.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim, as well as the Veteran's claims for higher ratings.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the record reflects the Veteran has raised a claim to reopen his previously denied claim of service connection for malaria.  Further, the record reflects that the RO has begun development on this claim, as evidenced by a December 2011 letter on this issue.  Nevertheless, it does not appear that this claim has been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was originally denied for a heart disorder by an April 1993 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  Rating decisions dated in August 1993, December 1996 and January 1997 found that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a heart disorder.  Rating decisions dated in February 1995 and January 1997 determined that the Veteran did not have a heart disorder due to Agent Orange.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

4.  Service connection was again denied for a heart disorder by a December 1998 rating decision.  The Veteran appealed this decision, which was ultimately upheld by a June 2003 Board decision.  Nothing in the record reflects the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

5.  The evidence received since the last prior denial of service connection for a heart disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a heart disorder, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying claim of service connection for a heart disorder, as well as the other appellate claims.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record reflects that service connection for a heart disorder has previously been denied on multiple occasions.  Service connection was originally denied for a heart disorder by an April 1993 rating decision as the service treatment records did not show evidence of a heart condition and as there was no evidence the condition was incurred within one year of discharge.  The Veteran submitted additional medical evidence within one year of the rating decision which continued to show that the Veteran had a current heart disorder.  The medical evidence dated in August 1992 and June 1993 did not address whether a heart condition was incurred in service or manifested within one year  of discharge from service.  Instead, it showed merely that the Veteran had cardiomyopathy, which information was already of record at the time of the April 1993 denial.  The RO determined that this evidence was not new and material evidence to warrant reopening of the claim by way of an August 1993 rating decision.  The Veteran was informed of this decision and of his appellate rights.  Additional evidence was again received within one year of the 1993 rating decisions.  

In February 1995, the RO determined that service connection for cardiomyopathy as due to exposure to Agent Orange was not warranted.  The Veteran was notified of this decision and provided notice of his appellate rights.

Thereafter, a December 1996 rating decision found that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a heart disorder.  The Veteran was informed of the decision, including his right to appeal, and did not appeal.  

In January 1997, the RO again determined that service connection for a heart disorder as due to exposure to Agent Orange was not warranted.  The Veteran was notified of the determination and of his appellate rights.

The above determinations are final as the Veteran did not submit a notice of disagreement within one year of any of the rating decisions.  Also, the RO determined in rating decisions, after each instance in which additional evidence was received within one year of a rating decision, that the evidence was not new and material and therefore the claim was not reopened.  Accordingly, the above rating decisions are final.

In October 1998, the Veteran requested that his claim be reopened.  Service connection was again denied for a heart disorder by a December 1998 rating decision.  The Veteran appealed this decision, which was ultimately upheld by a June 2003 Board decision.  The Board determined that the evidence did not show that a heart condition was shown in service nor was a heart condition shown to be related to service, including a high fever.  Nothing in the record reflects the Veteran appealed the Board's decision to the Court.  Therefore, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the last prior denial includes statements by and on behalf of the Veteran, his service treatment records, and post-service medical record which cover a period through 2002.  Among other things, the Board observes that there was no indication of any heart disorder in the Veteran's service treatment records or for years after service.  There was also no competent medical opinion of record which related the etiology of the heart disorder, which included diagnoses of cardiomyopathy, to his active service.  In addition, a June 2002 statement from a VA clinician noted, in part, that the Veteran had cardiomyopathy of uncertain etiology; that it was not secondary to coronary artery disease; and that this may or may not be related to viral infection in the past or uncontrolled hypertension.

The decisions which previously denied service connection for the Veteran's heart disorder did so on the basis that the record did not reflect the heart disorder was actually incurred while on active duty.

The evidence added to the record since the last prior denial includes additional statements by and on behalf of the Veteran, his testimony at the May 2012 Board hearing, and additional medical records which cover a period through 2011.

In pertinent part, the Board observes that on August 31, 2010, subsequent to the last prior denial, ischemic heart disease was added to the list of conditions presumptively associated with in-service herbicide exposure under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202 (2010).  Further, the record reflects the Veteran had active service in the Republic of Vietnam, and, as such, was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  This basis of entitlement was not available at the time of the last prior denial.

The Board also observes that the Veteran has contended that he has a current heart disorder due to in-service high fever and/or malaria.  Although he advanced similar contentions at the time of the prior denials, the additional evidence includes, as detailed below, competent medical evidence relating the etiology of his current heart disorder to his account of in-service malaria.  No such evidence was of record at the time of the prior denials.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a heart disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received to reopen the previously denied heart disorder claim.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen a claim is presumed to be true without regard to other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claim of service connection for a heart disorder, as well as the other appellate claims.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a heart disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

In this case, as already noted, there is no indication of any heart disorder in the Veteran's service treatment records, to include his September 1968 separation examination.  In fact, the Veteran's heart was clinically evaluated as normal on this examination.  The Veteran also indicated on a concurrent Report of Medical History that he had not experienced pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.  A March 1980 VA medical examination did not indicate any impairment on evaluation of his cardiovascular system.  Further, the first competent medical evidence of a heart disorder appears to have been in 1991, more than 20 years after his separation from service.

The Veteran has contended that his heart disorder is due to in-service malaria for which he received penicillin, and submitted competent medical evidence in support of this contention.  For example, an undated statement from H. B., M.D. (hereinafter, "Dr. B") noted that the Veteran reported that when he was in Vietnam he developed a febrile illness that kept him out of work for several weeks; and was associated with fever, chills, muscle aches, sore throat and profound weakness and shortness of breath; and that, thereafter, he had had recurrent episodes of fatigue, shortness of breath, chest pain, dyspnea with exertion and swelling of lower extremities.  Dr. B stated that, looking at the history of the Veteran, nonischemic cardiomyopathy certainly occurred during the period when he was in the military.  It was also noted that the Veteran reported in-service Agent Orange/herbicide exposure.  Dr. B stated that, looking at the Veteran's history, it was his conclusion that the Veteran had coardiomyopathy, which was nonischemic, due to exposure to virus and herbicide.  Dr. B stated that he was certain this condition was at least more than 50 percent sure and more likely 100 percent as a consequence of his military duty during the Vietnam War.

Also of record is an undated statement from a former VA clinician, J. C., P.A.-C, who noted that he had been the Veteran's primary care provider at VA for many years.  It was also noted that review of literature suggested that cardiomyopathy can be related to malaria.  In a subsequent June 2011 statement, this same clinician opined that even though the Veteran did not have documented ischemic heart disease (IHD) his cardiomyopathy was as likely as not related to his serious episode of malaria while on active duty.

The Board finds that these aforementioned medical opinions are deficient for various reasons.  First, there is no indication that these clinicians actually reviewed the Veteran's service treatment records in relating the Veteran's current heart disorder to active service.  In pertinent part, the Board notes that the Veteran's service treatment records do not show he was actually diagnosed with malaria while on active duty, although an April 1968 treatment record includes a notation, "malaria . . . debriefing" and a stamp indicating the records were screened.  Although he was given penicillin in November 1967 for illness that included high fever, this illness was actually diagnosed as pharyngitis.  Moreover, service connection has actually been denied for malaria.  

The Board also notes that the April 2009 VA medical examiner concluded, based upon evaluation of the Veteran and review of his VA claims folder, that there was no evidence that the Veteran had malaria while in the military service, and that there was no evidence that malaria would have caused cardiomyopathy.  Additionally, the examiner stated that there was no evidence Agent Orange or herbicide exposure caused cardiomyopathy of this nature.  Further, the examiner found that there was no evidence that the Veteran's acute illness, which was manifested by fever and was treated with penicillin while in the military (November 1967) resulted in any ongoing sequealea.  The examiner stated that if the Veteran was to have had cardiomyopathy or pericarditis due to that illness, presuming it was a viral illness, he would expect it have been present while in the military service.  Thus, it was the VA examiner's opinion that the Veteran's claimed cardiomyopathy was not the direct or proximate result of exposure to a virus in Vietnam, illness in Vietnam, or Agent Orange exposure.

In regard to the presumed in-service herbicide exposure, the provisions of 38 C.F.R. § 3.309(e) provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Moreover, as already noted, on August 31, 2010, subsequent to the last prior denial, ischemic heart disease was added to the list of conditions presumptively associated with in-service herbicide exposure under 38 C.F.R. § 3.309(e).

The Board notes, however, that the presumption only applies to ischemic heart disease, and not to non-ischemic heart problems.  In fact, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  75 Fed. Reg. at 53,204.

In this case, the competent medical evidence has been against a finding that the Veteran has ischemic heart disease.  For example, a September 2008 private cardiology evaluation included an impression of nonischemic cardiomyopathy.  The April 2009 VA medical examination in this case also found that the Veteran's cardiomyopathy was nonischemic.  Further, the undated private medical statement from Dr. B also described the Veteran as having nonischemic cardiomyopathy.  The June 2011 statement from J. A., P.A.-C., specifically stated the Veteran did not have IHD.  Multiple treatment records are also on file which describe this heart disorder as nonischemic.  Nevertheless, as part of his May 2012 Board hearing, the Veteran submitted medical treatment records dated in November 2011 that indicated stress testing showed an intermediate probability of ischemia.  Also submitted were medical treatment records dated in April 2012 which noted, in part, that the Veteran had cardiomyopathy which was previously labeled non ischemic, but last stress suggests reversibility so there was a question of occlusion of coronaries.

In view of the foregoing, it appears that the Veteran may have an ischemic heart disorder, which would warrant a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e).  However, as the ischemic nature of the Veteran's heart disorder is unclear from the evidence of record, the Board finds that a remand is required in order to determine whether he does, in fact, have ischemic heart disease.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Moreover, since a new heart examination is already required, the Board finds that if it is found the Veteran does not have ischemic heart disease then the new examination should also comment upon the likelihood of the heart disorder being directly related to service.

With respect to the claims for higher ratings, the Board acknowledges that the Veteran was accorded VA medical examinations which evaluated the nature and severity of his service-connected pilonidal cystectomy residuals, callus formation and plantar warts of the feet, and hammertoes in November 2007.  However, it has been almost 5 years since these examinations, and the Board is concerned the evidence of record may not accurately reflect the current severity of these service-connected disabilities.  Moreover, at the May 2012 Board hearing, it was emphasized that it had been more than 2 years since the last examination.  The Veteran also provided testimony describing these service-connected disabilities which may indicate that they had increased in severity since the last examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected pilonidal cystectomy residuals, callus formation and plantar warts of the feet, and hammertoes.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's heart disorder, pilonidal cystectomy residuals, callus formation and plantar warts of the feet, and hammertoes should be obtained while this case is on remand.  This would include the records of physicians who provided statements or are mentioned in the claims folder but whose records are not of record, including Dr. Baldinucci, Dr. Musselman, Dr. Shalaby, Dr. Casady, Dr. Smeal, and any additional records from Dr. Wisniewski. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his pilonidal cystectomy residuals, callus formation and plantar warts of the feet, and hammertoes since August 2011.  Regarding the heart disorder, the Veteran should be requested to provide or identify any additional records that are relevant to his claim, to include records from Dr. Baldinucci, Dr. Musselman, Dr. Casady, Dr. Shalaby, Dr. Smeal, and any additional records from Dr. Wisniewski.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Obtain VA treatment records dating from August 2011.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed heart disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must specifically indicate whether he does or does not have an ischemic heart disorder.  This finding should reflect consideration of the VA medical records in Volume 7 of the claims folder dated in November 2011 and April 2012 which indicate he may now have ischemic cardiomyopathy.

If it is determined that the Veteran does not have ischemic heart disease, then the examiner must express an opinion as to whether it is at least as likely as not that any current heart disorder was incurred in or otherwise the result of his active military service.  Such an opinion should reflect consideration of the Veteran's November 1967 treatment for pharyngitis.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded new examination(s) to evaluate the current nature and severity of his service-connected pilonidal cystectomy residuals, callus formation and plantar warts of the feet, and hammertoes.  The claims folder should be made available to the examiner(s) for review before the examination(s).

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


